     Case 2:20-cv-06298-RGK-E Document 24 Filed 08/12/20 Page 1 of 3 Page ID #:85




 1 Robert Tauler (SBN 241964)
   rtauler@taulersmith.com
 2 Tauler Smith, LLP
   626 Wilshire Boulevard, Suite 510
 3 Los Angeles, California 90017
   Tel: (310) 590-3927
 4
     Attorneys for Plaintiff
 5   ENTTech Media Group LLC
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      ENTTECH MEDIA GROUP LLC                Case No. 2:20-cv-06298-RGK (Ex)
12
                  Plaintiff,                 PROOF OF SERVICE OF
13                                           SUMMONS AND COMPLAINT
             v.                              ON DEFENDANT SPLASH NEWS
14                                           AND PICTURE AGENCY, LLC
15    OKULARITY, INC.; JON
      NICOLINI; BACKGRID USA, INC.;
16    SPLASH NEWS AND PICTURE
      AGENCY, LLC; AND XPOSURE
17    PHOTO AGENCY, INC.
18                Defendants.
19
20
21
22
23
24

25
26
27
28
                                       PROOF OF SERVICE
Case 2:20-cv-06298-RGK-E Document 24 Filed 08/12/20 Page 2 of 3 Page ID #:86
     Case 2:20-cv-06298-RGK-E Document 24 Filed 08/12/20 Page 3 of 3 Page ID #:87




 1                              CERTIFICATE OF SERVICE
 2        I hereby certify that on August 12, 2020, copies of the foregoing document were
 3 served through the Court’s CM/ECF system to:
 4
          Peter E. Perkowski
 5        Perkowski Legal PC
          445 South Figueroa Street
 6        Suite 3100
          Los Angeles, CA 90071
 7        Attorney for Defendants
          Okularity, Inc. and Jon Nicolini
 8
 9        I hereby certify that on August 12, 2020, copies of the foregoing document were
10 served by first-class USPS mail and email to:
11        Joanna Ardalan
          Peter Afrasiabi
12        One LLP
          9301 Wilshire Blvd., Penthouse
13        Beverly Hills, CA 90210
          jardalan@onellp.com
14        pafrasiabi@onellp.com
          Attorneys for Defendants Backgrid
15        USA, Inc., Splash News and Picture
          Agency, LLC, and Xposure Photo
16        Agency, Inc.
17
18 Dated: August 12, 2020                    TAULER SMITH, LLP
19
                                             By: /s/ Robert Tauler
20                                               Robert Tauler
                                                 Counsel for Plaintiff
21                                               ENTTech Media Group LLC
22
23
24

25
26
27
28                                            2
                                       PROOF OF SERVICE
